McMurray, Presiding Judge.
Plaintiff Rose Electric Company filed this contract action alleging that defendant Charles Hill was “indebted to Plaintiff on an open *604account which is in default and remains unpaid in the amount of $8,742.94.” Defendant denied the material allegations, and the case was tried before the Superior Court of Henry County without the intervention of a jury. The superior court found for the plaintiff in the principal sum of $4,014 plus costs. From that judgment defendant brings this direct appeal. Held:
Decided March 12, 1996.
Blount, Cash, Amos & Godwin, Ernest D. Blount, for appellant.
Kirby G. Bailey, for appellee.
OCGA § 5-6-35 (a) (6) requires an application for discretionary appeal “in all actions for damages in which the judgment is $10,000.00 or less[.]” In the case sub judice, “this final judgment awards contractual damages in an amount less than $10,000.00 and so . . . require[s] an application for discretionary appeal. . . .” English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175). “The [defendant] failed to follow that procedure in this case, and this direct appeal must be dismissed. See Walker v. City of Macon, 166 Ga. App. 228 (303 SE2d 776) (1983).” Simpkins v. Minks, 175 Ga. App. 729 (334 SE2d 340).

Appeal dismissed.


Andrews and Blackburn, JJ., concur.